In this case, Miller obtained a Judgment against Blannerhassett in the County Court of Wood. A writ of Supersedeas to that Judgment was awarded by the Superior Court of law, whereupon the Bond for prosecuting the Supersedeas was executed *by a Surety, but not by Blannerhas-sett, or any other principal obligor in his place. The Superior Court having reversed the Judgment, Miller appealed to this Court, where, after argument, it was decided that the Judgment of the Superior Court was erroneous, because that Court had no cognizance of the case, the Super-sedeas having been improvidently issued; since the Bond was not signed by Blanner-hassett, or any responsible person for him.
Judgment reversed, and the Writ of Su-persedeas, issued by the Superior Court of law, directed to be quashed.